STATE OF WEST VIRGINIA

                              SUPREME COURT OF APPEALS



State of West Virginia,                                                            FILED
Plaintiff Below, Respondent                                                     September 3, 2013
                                                                             RORY L. PERRY II, CLERK
                                                                           SUPREME COURT OF APPEALS
vs) No. 12-1530 (Jackson County 12-F-91)                                       OF WEST VIRGINIA


Amanda Dawn Golden-Kerns,
Defendant Below, Petitioner

                                 MEMORANDUM DECISION

        Petitioner Amanda Dawn Golden-Kerns’s appeal, filed by counsel Kevin B. Postalwait,
arises from the Circuit Court of Jackson County, which sentenced petitioner to one to five years
in prison by order entered on November 16, 2012. Petitioner argues that the circuit court erred by
not granting her probation. The State, by counsel Laura Young, filed a response in support of the
circuit court’s order.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        In September of 2012, petitioner pled guilty to first offense failure to register or provide
notice of registration changes, a felony under West Virginia Code § 15-12-8(b).1 At sentencing,
the State recommended that the circuit court order petitioner’s sentence to run concurrently with
any sentence she may receive from current, similar charges in Marion County. In November of
2012, the circuit court ordered petitioner to serve one to five years in prison. Petitioner now
appeals this order.

       We review sentencing orders under the following standard:

        “‘The Supreme Court of Appeals reviews sentencing orders . . . under a deferential abuse
of discretion standard, unless the order violates statutory or constitutional commands.’ Syl. Pt. 1,
in part, State v. Lucas, 201 W.Va. 271, 496 S.E.2d 221 (1997).” Syl. Pt. 1, State v. James, 227
W.Va. 407, 710 S.E.2d 98 (2001). Moreover, “‘[s]entences imposed by the trial court, if within
statutory limits and if not based on some [im]permissible factor, are not subject to appellate
review.’ Syllabus Point 4, State v. Goodnight, 169 W.Va. 366, 287 S.E.2d 504 (1982).” Syl. Pt.
6, State v. Slater, 222 W.Va. 499, 665 S.E.2d 674 (2008).


1
 This requirement arose from petitioner’s prior conviction of third degree aiding and abetting
sexual assault.

                                                 1
        Petitioner argues that the circuit court erred by sentencing her to serve time in prison,
rather than placing her on probation. Petitioner concedes that the circuit court sentenced her
within the statutory bounds of West Virginia Code § 15-12-8(b), but asserts that for the
conviction of similar charges in Marion County, she received probation.

        Our review of the record indicates no abuse of discretion by the circuit court. Petitioner
pled guilty to first offense failure to register or provide notice of registration changes, as
provided under West Virginia Code § 15-12-8(b). This section directs that anyone convicted of
this felony shall face imprisonment of one to five years. The circuit court was not bound by the
probationary sentence petitioner received in Marion County. The sentence imposed by the circuit
court was within statutory limits and was not based on an impermissible factor.

       For the foregoing reasons, we affirm petitioner’s sentence.


                                                                                       Affirmed.

ISSUED: September 3, 2013


CONCURRED IN BY:

Chief Justice Brent D. Benjamin
Justice Robin Jean Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                2